DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Background
The claim amendments in the Amendment submitted with the Applicant’s Request for Continued Examination filed on 04/20/22 have been considered.
According to the Amendment, claims 1-13 and 15-20 were pending.  Claim 13 has been canceled.  No claims have been added.  Claims 1-12 and 15-20 are thus pending.
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a control method for sorting goods in a sorting center and recites, in part, “[1] using the current position of the each first workstation as each current cluster center; [2] performing an operation of clustering on the workstations in the sorting center; [and 3] using, in response to a position of an actual center of cluster corresponding to each cluster corresponding to the current position of the each first workstation, the current position of the each first workstation as a final position of the each first workstation.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2017/0183158 to Zhu et al. which discloses a parcel sorting system with a plurality of sorting outlets which are operably coupled to a corresponding set of storage bins for receiving parcels transferred from the sorting outlets which in turn are adapted to receive the parcels transported by a plurality of mobile transport devices.  However, Zhu et al. does not describe or suggest sorting outlet clustering operations as recited in the claim.  Therefore, claim 1 is allowable as well as any claims depending therefrom.
Secondly, independent claims 9 and 15 are allowable as each one recites limitations similar to those above in claim 1.  Claims 10-12 and 16-20 are allowable they depend from claims 9 and 15 respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655